I concur in the conclusion of Judge O'BRIEN that this judgment should be affirmed because the relator was appointed to fill a vacancy in the then existing force. I also agree with the learned judge, that we are not called upon to decide the status or rights of the sixty or seventy appointments to the new fire companies established by the resolution of December 14, 1897; but I fear that there are some views expressed in his opinion which may affect the cases of these latter appointees, from which views I differ. It is true that the direction in the statute (§ 4, *Page 322 
chap. 122, Laws of 1894), "but the said commissioners shall not have the right to select or appoint employees in said department in sufficient number to cause the expense of the department to exceed the sum of forty thousand dollars per annum," is in the nature of a proviso, but the rule in this state is that a proviso prevails over the general purview of the statute. (Opinion by CHURCH, Ch. J., Matter of New York and Brooklyn Bridge, 72 N.Y. 530. )
Probably in every municipal charter in this state there are found stringent limitations on the power of the municipal officers to incur debts or obligations. The charter of Long Island City (Chap. 461, Laws of 1871) forbids the common council to incur debts or to use money for any purpose except for that for which it had been appropriated. By chapter 232 of the Laws of 1890, as amended by the act of 1894, the fire department of the city was reorganized. Its management and control, the appointment of firemen, the regulation of their salaries within certain prescribed limits and the purchase of fire engines and supplies, were vested exclusively in the board of fire commissioners, independent of any other branch of the government. The only limitation on the power of the board was that the expense of the department should not exceed $40,000 annually. This limitation should be rigidly upheld. The scheme of the charter of Long Island City is not in this respect singular. It is the plan adopted in the general act relating to the cities of the second class (Chap. 182, Laws of 1898) which grants to the heads of the various city departments exclusive power to fix the number and salaries of their employees, but which gives to the common council the right to fix the total expenditure of each department.
In a case recently before us, which arose under that statute, it was said by Judge MARTIN: "It (the common council) may, therefore, by refusing to appropriate the amount called for by the board, limit the expenditures of any office or department to the amount appropriated, and thus lessen the expenses of the city government." (Pryor v. City of Rochester, 166 N.Y. 548, 559.) *Page 323 
This plan of municipal government can be made to work successfully only by holding that every appointment by the head of a department of an employee whose salary involves an expenditure in excess of the amount appropriated for the use of the department is illegal and void, excepting, of course, in cases where the number or salaries of subordinates are prescribed by statute. It does not appear, however, in this case that the fire department, as organized previous to the establishment of the new fire companies, involved an expenditure in excess of that prescribed by statute, and, therefore, the relator's appointment to a vacancy in the force as it had previously existed may well be sustained. The increase of the force by the resolution of December 14, to an extent involving on its face an annual outlay for salaries far in excess of that prescribed by statute, presents a very different question, to be dealt with when it comes before us.
PARKER, Ch. J., GRAY, HAIGHT and WERNER, JJ., concur with O'BRIEN, J.; VANN, J., concurs with CULLEN, J.
Order affirmed.